Citation Nr: 1708444	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  16-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1957 to September 1964.  He had additional service in the United States Air Force Reserve from January 1973 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).   Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).
While in the United States Air Force Reserve and Air Force Reserve, the Veteran worked as an aircraft armament system technician where he was exposed to acoustic trauma.  Given the nature of the Veteran's service as an aircraft armament system technician and his credible reports of exposure to engine noise from aircraft, the Board considers his exposure to noise to be an injury for the purposes of establishing service connection for either period of service including any noise exposure during his Reserve service.  

In October 2015, the Veteran was afforded a VA audiological examination.  The VA examiner determined that the Veteran currently has bilateral hearing loss and tinnitus.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to his active service because his hearing was normal at the time of his discharge.  This opinion is inadequate as in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also did not consider the acoustic trauma that the Veteran experienced during his Reserve service or provide a rationale for why his in-service noise exposure did not cause the Veteran's tinnitus or bilateral hearing loss disability.  Therefore, the Board finds that the October 2015 VA examiner provided inadequate rationale for the negative nexus opinion for the bilateral hearing loss disability and tinnitus.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that additional medical opinions are needed regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the October 2015 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus.

The examiner must express an opinion addressing the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss disability is related to his active service or periods of ACDUTRA, to include his presumed in-service noise exposure?

Is it at least as likely as not that the Veteran's tinnitus is related to his active service or periods of ACDUTRA, to include his presumed in-service noise exposure?

The examiner must consider the lay statements submitted in April 2016 that indicate people the Veteran served with also developed hearing loss.  

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active military service or ACDUTRA.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




